USCA11 Case: 20-14863      Date Filed: 03/23/2022      Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 20-14863
                   Non-Argument Calendar
                  ____________________

RAJIB HOSSAIN,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A215-975-179
                   ____________________
USCA11 Case: 20-14863             Date Filed: 03/23/2022         Page: 2 of 9




2                          Opinion of the Court                      20-14863


Before JILL PRYOR, BRANCH, and EDMONDSON, Circuit
Judges.
PER CURIAM:
       Rajib Hossain, a native and citizen of Bangladesh, petitions
for review of the order by the Board of Immigration Appeals
(“BIA”), affirming the decision of the Immigration Judge (“IJ”).
The IJ’s decision denied Hossain’s application for asylum. No re-
versible error has been shown; we dismiss the petition in part and
deny the petition in part. 1
       Hossain entered the United States in 2018 and was charged
as removable. Hossain later filed an application for asylum. In sup-
port of his application, Hossain said he had been persecuted by
members of the Awami League (Bangladesh’s ruling party) based
upon his political opinion. In 2015, Hossain joined the Liberal
Democratic Party (“LDP”) of Bangladesh and was later promoted
to serve as a “publicity editor” for the LDP. On ten or twelve oc-
casions, Hossain (then living in Chittagong) was harassed verbally

1 In his appeal to the BIA, Hossain raised no challenge to the IJ’s denial of
withholding of removal or the IJ’s denial of relief under the United Nations
Convention Against Torture and Other Cruel, Inhuman, or Degrading Treat-
ment or Punishment. Those issues are thus not properly before us on appeal.
See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir.
2006) (“We lack jurisdiction to consider a claim raised in a petition for review
unless the petitioner has exhausted his administrative remedies with respect
thereto.”). We dismiss the petition to the extent Hossain seeks to appeal the
denial of these forms of relief.
USCA11 Case: 20-14863        Date Filed: 03/23/2022     Page: 3 of 9




20-14863               Opinion of the Court                        3

by local members of the Awami League who threatened to kill
Hossain unless he agreed to leave the LDP.
        Hossain was also attacked physically on two occasions. The
first attack happened in May 2017, as Hossain left an LDP event
with two other LDP members. Members of the Awami League
struck Hossain with sticks and told Hossain to leave the LDP or
else they would “finish” him. The attackers fled when Hossain’s
screams attracted the attention of nearby witnesses. Hossain suf-
fered injuries to his knees and back and received treatment at a lo-
cal pharmacy. Hossain’s two companions suffered no injuries.
Hossain never reported the incident to the police.
       Hossain was attacked a second time in October 2017, after
Hossain delivered a speech critical of the Awami League at an LDP
event. Hossain says his attackers hit him with sticks and carried
(but did not use) a knife and a gun. The attackers threatened to kill
Hossain because of his speech and told him to leave the LDP. The
attack stopped when a group of boys chased the attackers with tree
branches. Hossain suffered a cut above his eye and was treated in
a hospital for one week. Hossain reported the attack to the police,
but the officers refused to help for fear of losing their jobs.
        Shortly thereafter, Hossain fled to live with his sister in
Dhaka, the capital of Bangladesh. Hossain lived in Dhaka for about
seven months. During that time, Hossain was never attacked phys-
ically but received five or six threatening phone calls from mem-
bers of the Awami League.
USCA11 Case: 20-14863              Date Filed: 03/23/2022         Page: 4 of 9




4                          Opinion of the Court                        20-14863

       Hossain fled Bangladesh in May 2018 and entered the United
States. Hossain’s father has also received many threats from the
Awami League. Nevertheless, Hossain’s parents, siblings, wife,
and child continue to live unharmed in Bangladesh.
       The IJ denied Hossain’s application for relief in April 2020. 2
In pertinent part, the IJ determined that the mistreatment Hossain
experienced was not sufficiently severe to rise to the level of perse-
cution. The IJ also determined that Hossain had failed to demon-
strate a well-founded fear of future persecution because Hossain
failed to establish, among other things, that he could not avoid
harm by relocating within Bangladesh. The BIA affirmed the IJ’s
decision.
      We review only the BIA’s decision, except to the extent that
the BIA adopts expressly the IJ’s decision. See Gonzalez v. U.S.
Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). Because the BIA
agreed expressly with parts of the IJ’s reasoning in this case, we re-
view the IJ’s decision to the extent of that agreement. See id.
        The BIA’s determination that an applicant is statutorily inel-
igible for asylum is a factual determination that we review under
the “highly deferential” substantial evidence test. See Al Najjar v.
Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001). Under this test,
we “must affirm the BIA’s decision if it is ‘supported by reasonable,


2  The IJ first denied Hossain’s application for relief in June 2019; after an ap-
peal, the BIA remanded the case. On the present appeal, we review only the
IJ’s April 2020 denial order.
USCA11 Case: 20-14863        Date Filed: 03/23/2022     Page: 5 of 9




20-14863               Opinion of the Court                        5

substantial, and probative evidence on the record considered as a
whole.’” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir.
2004) (en banc). In reviewing the agency’s decision, we may not
“find, or consider, facts not raised in the administrative forum” or
“reweigh the evidence from scratch.” Id. at 1029. Instead, we
“view the record evidence in the light most favorable to the
agency’s decision and draw all reasonable inferences in favor of that
decision.” Id. at 1027. To reverse a fact determination, we must
conclude “that the record not only supports reversal, but compels
it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir.
2003).
       A non-citizen may obtain asylum if he is a “refugee,” that is,
a person unable or unwilling to return to his country of nationality
“because of persecution or a well-founded fear of persecution on
account of” a protected ground, including political opinion. 8
U.S.C. §§ 1101(a)(42)(A), 1158(a)(1), (b)(1). The asylum applicant
bears the burden of proving statutory “refugee” status with specific
and credible evidence. Forgue v. U.S. Att’y Gen., 401 F.3d 1282,
1287 (11th Cir. 2005).
       Substantial evidence supports the BIA’s and the IJ’s determi-
nation that Hossain failed to demonstrate harm constituting past
persecution. We consider cumulatively the mistreatment suffered
by a petitioner to determine whether it rises to the level of perse-
cution. See Martinez v. U.S. Att’y Gen., 992 F.3d 1283, 1291 (11th
Cir. 2021). We have said that “persecution is an extreme concept,
requiring more than a few isolated incidents of verbal harassment
USCA11 Case: 20-14863         Date Filed: 03/23/2022      Page: 6 of 9




6                       Opinion of the Court                  20-14863

or intimidation, and that mere harassment does not amount to per-
secution.” See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231
(11th Cir. 2005) (quotations and alteration omitted) (concluding
that repeated threats to petitioner and to her family and the bomb-
ing of petitioner’s place-of-work amounted to no persecution). Mi-
nor physical abuse combined with threats and brief detentions are
also insufficient to establish persecution. See Kazemzadeh v. U.S.
Att’y Gen., 577 F.3d 1341, 1353 (11th Cir. 2009); Djonda v. U.S.
Att’y Gen., 514 F.3d 1168, 1172, 1174 (11th Cir. 2008).
        Here, Hossain experienced cumulatively repeated verbal
threats and two brief physical attacks, one of which resulted in in-
juries treated at a local pharmacy and one of which resulted in a cut
above Hossain’s eye requiring stitches and hospitalization. This
mistreatment (while terrible) is insufficient to compel a finding of
past persecution. See Martinez, 992 F.3d at 1291-93 (concluding
that the record compelled no finding of past persecution when the
petitioner, among other things, was beaten by officers, resulting in
petitioner’s brief loss of consciousness and a cut to petitioner’s fore-
head requiring stitches, and was twice arrested, detained, interro-
gated, and threatened with torture, imprisonment, and being made
to disappear); Kazemzadeh, 577 F.3d at 1353 (concluding the rec-
ord compelled no finding of persecution when petitioner was har-
assed routinely by government authorities, arrested, interrogated
and beaten for five hours, and detained for four days); Djonda, 514
F.3d at 1172, 1174 (concluding that threats and a minor beating that
resulted in a two-day hospital stay did not constitute persecution).
USCA11 Case: 20-14863         Date Filed: 03/23/2022    Page: 7 of 9




20-14863               Opinion of the Court                         7

       To show a well-founded fear of future persecution, an appli-
cant must establish that his fear both is “subjectively genuine and
objectively reasonable.” See Al Najjar, 257 F.3d at 1289. “[T]he
objective prong can be fulfilled either by establishing past persecu-
tion or that he or she has a good reason to fear future persecution.”
Id. (quotation omitted). No well-founded fear of persecution exists
“if the applicant could avoid persecution by relocating to another
part of the applicant’s country of nationality . . . if under all the
circumstances it would be reasonable to expect the applicant to do
so.” 8 C.F.R. § 1208.13(b)(2)(ii).
       Because Hossain has shown no past persecution, he is enti-
tled to no rebuttable presumption of a well-founded fear of future
persecution. See Martinez, 992 F.3d at 1293; Al Najjar, 257 F.3d at
1289. Hossain also conceded that the people who harassed and at-
tacked him were not government actors. Thus, to show a well-
founded fear of future persecution, Hossain bears the burden of
demonstrating that he could not relocate reasonably within Bang-
ladesh. See 8 C.F.R. § 1208.16(b)(2)(ii), (3)(i); Farah v. U.S. Att’y
Gen., 12 F.4th 1312, 1330 (11th Cir. 2021) (“When the applicant
does not establish past persecution, he ‘bear[s] the burden of estab-
lishing that it would not be reasonable for him . . . to relocate, un-
less the persecutor is a government or is government-sponsored.’”
(citing 8 C.F.R. § 1208.16(b)(3)(i)). When -- as in this case -- the
alleged persecutor is neither a government nor government-spon-
sored, “we presume that internal relocation would be reasonable,
USCA11 Case: 20-14863         Date Filed: 03/23/2022    Page: 8 of 9




8                      Opinion of the Court                 20-14863

unless the applicant establishes otherwise by a preponderance of
the evidence.” See id. (citing 8 C.F.R. § 1208.16(b)(3)(iii)).
       Substantial evidence supports the BIA’s and the IJ’s determi-
nation that Hossain failed to show a well-founded fear of future
persecution. Hossain failed to satisfy his burden of showing that
he could not avoid harm by relocating within Bangladesh. Hossain
did in fact relocate to Dhaka and lived there unharmed for seven
months before traveling to the United States.
       In addition, the country conditions reports on Bangladesh
evidence no countrywide persecution against LDP members. Con-
trary to Hossain’s assertion on appeal, the IJ discussed expressly the
country condition documents submitted by Hossain, including the
U.S. State Department’s 2018 Human Rights Report for Bangla-
desh. As the IJ noted, the evidence about the country conditions in
Bangladesh included reports of violence and intimidation against
members of the Awami League’s chief opposition party: the Bang-
ladesh National Party (BNP). The 2018 Country Report, however,
included no reports of politically-motivated violence against mem-
bers of the LDP.
       A 2016 document published by the Immigration and Refu-
gee Board of Canada described the LDP as a political party that
played a “small and insignificant” role on Bangladesh’s national
level and that had only a few thousand active members. The 2016
report noted that the LDP had “a stronghold” in Chittagong and
“higher visibility” in three areas, including in both Dhaka and Chit-
tagong. The 2016 report stated that the LDP’s leader had
USCA11 Case: 20-14863        Date Filed: 03/23/2022    Page: 9 of 9




20-14863               Opinion of the Court                       9

complained about government harassment, repression, and re-
venge, but that no corroborating information about arrests or vio-
lence against LDP members could be found “within the time con-
straints” of the report.
       This record -- viewed in the light most favorable to the
agency’s decision --- does not compel a finding that Hossain has a
well-founded fear of future persecution. That Hossain’s family
continues to live unharmed in Bangladesh (despite also receiving
threats from the Awami League) also supports a finding that Hoss-
ain’s fear of future persecution is not well-founded. See Ruiz v.
U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (noting that a
petitioner’s asserted fear of future persecution “was contradicted
by his testimony that his son and his parents have remained un-
harmed in the region of Colombia where [petitioner] allegedly was
threatened”).
      Substantial evidence supports the IJ’s and the BIA’s decisions
that Hossain is statutorily ineligible for asylum, and we are not
compelled to reverse those decisions.
     PETITION DISMISSED IN PART AND DENIED IN
PART.